Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0249097 A1 to Fujishiro et al (herein referred to as Fujishiro).
Referring to claim 1, Fujishiro discloses an electronic system comprising:      a controller configured to output a clock ([0017]), a command ([0019]), and an address ([0018]), and configured to receive and transmit data ([0020-0021]); and      a semiconductor device including an error calculation circuit, the semiconductor device configured to generate, by the error calculation circuit (Figure 1, ECC 120 & Figure 3, ECC 300):      a parity including information on an error included in first transfer data generated from the data, in a write operation initiated by the command ([0012] & [0032-0033]); and      a syndrome including information on an error included in second transfer data generated from internal data, in a read operation initiated by the command ([0012] & [0032-0033]); and      wherein, the first transfer data and the second transfer data are loaded on same input/output line (the line “ENC” from Figure 3, logic tree 316 to read path 317 and write path 328 is equivalent to a “same I/O line” and [0041-0042]).
Referring to claim 2, Fujishiro discloses wherein the error calculation circuit is configured to: be shared in the write operation and the read operation; and generate the parity by calculating bits included in the first transfer data or generate the syndrome by calculating bits included in the second transfer data ([0012] & [0032-0033]).
Referring to claim 3, Fujishiro discloses wherein the semiconductor device is configured to: store the internal data generated by correcting an error included in the first transfer data by the parity in the write operation; and output, as the data, the second transfer data generated by correcting an error included in the internal data by the syndrome in the read operation ([0012] & [0032-0033]).
Allowable Subject Matter
Claims 13-22 allowed.
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112